Citation Nr: 9906862	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-28 728 A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected post-operative residuals of a left knee 
disorder with degenerative arthritis.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected chondromalacia of the right 
knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1970 to May 1972 and from March 1973 to August 1991.

2.	On October 21, 1998 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Montgomery, Alabama, that the veteran died on 
September [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.



		
      MARY GALLAGHER
	Member, Board of Veterans' Appeals



 





- 3 -
